PER CURIAM
Writ granted. The court of appeal erred in substituting its findings for that of the trial court in the absence of manifest error. Arceneaux v. Domingue , 365 So.2d 1330, 1333 (La. 1978). The trial court's reasonable evaluations of credibility and reasonable inferences of fact are supported by the evidence. Id . Accordingly, the decision of the court of appeal is vacated. The judgment of the trial court is reinstated *283and amended to reduce the award of damages from $ 49,453.33 to $ 33,510.74.
WEIMER, J., would deny.